Exhibit 10.4

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is made effective as of July 1,
2015 (“Effective Date”), by and between Radius Health, Inc. (the “Company”) and
Gregory Williams (“Executive”).

 

WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)           “Affiliate” means with respect to any person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity.  For purposes of this definition, “control”, when used
with respect to any person or entity, means the power to direct the management
and policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

(b)           “Base Salary” means Executive’s base salary at the rate in effect
on the date of Executive’s Qualifying Termination (disregarding any decrease in
such base salary that constitutes a Good Reason event).

 

(c)           “Board” shall mean the Board of Directors of the Company.

 

(d)           “Cause” shall mean any of the following: (i) Executive’s
commission of an act of fraud, embezzlement or theft against the Company or its
subsidiaries; (ii) Executive’s conviction of, or plea of no contest to, a felony
or crime involving moral turpitude; (iii) Executive’s willful non-performance of
material duties as an employee of the Company, which to the extent such failure
can be fully cured, remains uncured for 30 days following Executive’s receipt of
written notice thereof; (iv) Executive’s material breach of any material
agreement with the Company or any of its subsidiaries, including the
Confidentiality and Non-Compete Agreement; (v) Executive’s gross negligence,
willful misconduct or any other act of willful disregard for the Company’s or
any of its subsidiaries’ best interests; or (iv) Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s (or any of its affiliate’s) premises.

 

(e)           “Change of Control” shall mean a “Change of Control” as defined in
the Company’s 2011 Equity Incentive Plan, except that clause (d) of such
definition shall not constitute a Change of Control under this Agreement.

 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations and other interpretive guidance thereunder.

 

--------------------------------------------------------------------------------


 

(g)           “Confidentiality and Non-Compete Agreement” shall mean the
Confidentiality and Non-Compete Agreement between the Company and Executive,
dated January 6, 2014.

 

(h)           “Good Reason” shall mean the occurrence of any of the following
events or conditions without Executive’s written consent:  (i) a material
diminution in Executive’s base salary or target annual bonus level; (ii) a
material diminution in Executive’s authority, duties or responsibilities, other
than as a result of a Change of Control immediately after which Executive holds
a position with the Company or its successor (or any other entity that owns
substantially all of the Company’s business after such sale) that is
substantially equivalent with respect to the Company’s business as Executive
held immediately prior to such Change of Control; (iii) a change in the
geographic location of Executive’s principal place of employment to any location
that is more than 75 miles from the location immediately prior to such change;
or (iv) the failure of the Company to obtain an agreement from any successor to
all or substantially all of the business or assets of the Company to assume this
Agreement as contemplated in Section 6(a) of this Agreement; provided that
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within 60 days of the occurrence of such
event and such event or condition must remain uncured for 30 days following the
Company’s receipt of such written notice.  Any voluntary termination for “Good
Reason” following such 30 day cure period must occur no later than the date that
is 30 days following the expiration of the Company’s cure period.

 

(i)            “Qualifying Termination” means (i) a termination by Executive of
Executive’s employment with the Company for Good Reason or (ii) a termination by
the Company of Executive’s employment with the Company without Cause.

 

(j)            “Separation from Service” means a “separation from service” with
the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

 

(k)           “Target Bonus Amount” means Executive’s target annual bonus amount
in effect at the time of Executive’s Qualifying Termination (disregarding any
decrease in such target annual bonus amount that constitutes a Good Reason
event).

 

2.             Severance.

 

(a)           Severance Upon Qualifying Termination.  If Executive has a
Qualifying Termination that does not occur on the date of or within 12 months
following a Change of Control, then subject to (x) the requirements of this
Section 2, (y) the Executive’s continued compliance with the Confidentiality and
Non-Compete Agreement and (z) the terms of Section 6, Executive shall be
entitled to receive the following payments and benefits:

 

(i)            The Company shall pay to Executive (A) his or her fully earned
but unpaid base salary through the date of Executive’s Qualifying Termination,
(B) any accrued but unpaid paid time off and (C) any other amounts or benefits,
if any, under the Company’s employee benefit plans, programs or arrangements to
which Executive may be entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance

 

2

--------------------------------------------------------------------------------


 

with the terms of such plans, programs or arrangements or as otherwise required
by applicable law (collectively, the “Accrued Rights”);

 

(ii)           Executive shall be entitled to receive continued payment of the
Base Salary for a period of 9 months following the termination date (the “Salary
Severance Period”) in accordance with the Company’s ordinary payroll practices;

 

(iii)          The amount of any earned but unpaid annual bonus for the year
immediately prior to the year in which Executive’s Qualifying Termination
occurs, as determined by the Board (or an authorized committee) in its good
faith discretion, payable in a lump sum at the same time annual bonuses are paid
to other Company executives generally but in no event later than December 31 of
the year in which Executive’s Qualifying Termination occurs; and

 

(iv)          If Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
plans following such Qualifying Termination, then the Company shall pay the
COBRA premiums necessary to continue Executive’s and his covered dependents’
health insurance coverage in effect on the termination date until the earliest
of (x) 6 months following the effective date of such Qualifying Termination (the
“COBRA Severance Period”), (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), the
“COBRA Payment Period”).  Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums on Executive’s behalf
would result in a violation of applicable law (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section 2(a)(iv), the Company shall pay Executive on the last
day of each remaining month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premium for such month, subject to applicable tax
withholding (such amount, the “Special Severance Payment”), such Special
Severance Payment to be made without regard to Executive’s payment of COBRA
premiums.

 

(b)           Severance Upon Qualifying Termination Occurring Within 12 Months
Following a Change of Control.  If Executive has a Qualifying Termination that
occurs on the date of or within 12 months following a Change of Control, then
subject to (x) the requirements of this Section 2, (y) the Executive’s continued
compliance with the Confidentiality and Non-Compete Agreement and (z) the terms
of Section 6, Executive shall be entitled to receive the payments and benefits
described in Section 2(a) above; provided that: (i) the Salary Severance Period
shall be increased to 12 months; (ii) the COBRA Severance Period shall be
increased to 12 months; (iii) the Company shall pay Executive an additional
amount equal to the Target Bonus Amount, payable in a lump sum on the Company’s
first ordinary payroll date occurring after the effective date of Executive’s
Qualifying Termination; and (iv) all unvested equity or equity-based awards
under any Company equity compensation plans that vest solely based upon the
passage of time shall immediately become 100% vested (for the avoidance of
doubt, with any

 

3

--------------------------------------------------------------------------------


 

such awards that vest in whole or in part based upon the attainment of
performance vesting conditions being governed by the terms of the applicable
award agreement).

 

(c)           Other Terminations.  Upon Executive’s termination of employment
for any reason other than as set forth in Section 2(a) and Section 2(b), the
Company shall pay to Executive the Accrued Rights and shall have no other or
further obligations to Executive under this Agreement.  The foregoing shall be
in addition to, and not in lieu of, any and all other rights and remedies which
may be available to the Company under the circumstances, whether at law or in
equity.

 

(d)           Release.  As a condition to Executive’s receipt of any amounts set
forth in Section 2(a) or Section 2(b) other than the Accrued Rights, Executive
shall execute and not revoke a general release of all claims in favor of the
Company (the “Release”) in the form substantially similar to the form attached
hereto as Exhibit A (and any statutorily prescribed revocation period applicable
to such Release shall have expired) within the 30 day period following the date
of Executive’s Qualifying Termination, or in the event that such Qualifying
Termination is “in connection with an exit incentive or other employment
termination program (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is 60 days following the date
of Executive’s Qualifying Termination.

 

(e)           Exclusive Remedy; Other Arrangements.  Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
(if any) accruing after the termination of Executive’s employment for any reason
shall cease upon such termination.  In addition, the severance payments provided
for in Section 2(a) and Section 2(b) above are intended to be paid in lieu of
any severance payments Executive may otherwise be entitled to receive under any
other plan, program, policy, contract or agreement with the Company or any of
its affiliates, including for the avoidance of doubt, any employment agreement
or offer letter (collectively, “Other Arrangements”).  Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 2(a) or Section 2(b), Executive shall receive the amounts
provided under that Section of this Agreement and shall not be entitled to 
receive any severance payments or severance benefits pursuant to any Other
Arrangements.  In addition, to the extent any Other Arrangement that was entered
into prior to the date of this Agreement provides for Executive to receive any
payments or benefits upon a termination or a resignation of employment for any
reason (such agreement a “Prior Agreement”), the Executive hereby agrees that
such termination pay and benefit provisions of such Prior Agreement shall be and
hereby are superseded by this Agreement and from and after the date of this
Agreement, such termination pay and benefit provisions of the Prior Agreement
shall be and are null and void and of no further force or effect.  For the
avoidance of doubt, except as may otherwise be agreed in writing between
Executive and the Company or one of its affiliates after the date of this
Agreement, it is intended that the other terms and conditions of any Prior
Agreement that do not provide for termination pay or benefits, including any
non-competition, non-solicitation, non-disparagement, confidentiality,
assignment of inventions covenants and other similar covenants contained
therein, shall remain in effect in accordance with their terms for the periods
set forth in the Prior Agreement.

 

4

--------------------------------------------------------------------------------


 

(f)            Parachute Payments.

 

(i)            Notwithstanding anything in this Agreement or any other agreement
between Executive and the Company (or any of its subsidiaries or affiliates) to
the contrary, in the event that the provisions of Section 280G of the Code
relating to “parachute payments” (as defined in the Code) shall be applicable to
any payment or benefit received or to be received by Executive from the Company
or its affiliates in connection with a change in the ownership or effective
control of the Company within the meaning of Section 280G of the Code (a “Change
of Control Transaction”) (collectively, “Payments”), then any such Payments
shall be equal to the Reduced Amount; where the “Reduced Amount” is (1) the
largest portion of the Payments that will result in no portion of such Payments
being subject to the excise tax imposed by Section 4999 of the Code, or (2) the
entire amount of the Payments otherwise scheduled to be paid (without
reduction), whichever of the forgoing amounts after taking into account all
applicable federal, state and local employment taxes, income taxes and the
excise tax of Section 4999 of the Code (all computed at the highest applicable
merged rate, net of the maximum reduction in federal income taxes which could be
obtained from a deduction of all state and local taxes), results in Executive’s
receipt, on an after-tax basis, of the greatest amount of Payments.  If
subsection (1) above applies and a reduced amount of the Payments is payable,
then any reduction of Payments required by such provision shall occur in the
following order:  (i) first, a reduction of any Payments that are exempt from
Section 409A in a manner the Company reasonably determines will provide
Executive with the greatest post-reduction economic benefit and (ii) second, a
reduction of any Payments that are subject to Section 409A on a pro-rata basis
or such other manner that complies with Section 409A, as reasonably determined
by the Company.

 

(ii)           In connection with a Change of Control Transaction, the Company
shall engage a certified public accounting firm (“Accountants”) to perform the
calculations to determine if the Payments to Executive would reasonably be
subject to Section 280G of the Code, and the Company shall use commercially
reasonable efforts to (1) cause the Accountants to finalize such calculations
and (2) deliver such calculations and supporting documentation to Executive, by
no later than five (5) days before the closing of the Change of Control
Transaction.  In the event it is later determined that a greater reduction in
the Payments should have been made to implement the objective and intent of this
Section 2(f), the excess amount shall be returned immediately by Executive to
the Company, plus interest at a rate equal to 120% of the semi-annual applicable
federal rate as in effect at the time of the Change of Control.

 

(g)           Withholding.  All compensation and benefits to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.

 

3.             Condition to Severance Obligations.  The Company shall be
entitled to cease all severance payments and benefits to Executive in the event
of Executive’s breach any of the provisions of the Confidentiality and
Non-Compete Agreement or of any other non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants
contained in any other agreement between Executive and the Company, which other
covenants are hereby incorporated by reference into this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.             Agreement to Arbitrate.  Any controversy, claim or dispute
arising out of or relating to this Agreement, shall be settled solely and
exclusively by binding arbitration in Boston, Massachusetts.  Such arbitration
shall be conducted in accordance with the then prevailing JAMS Streamlined
Arbitration Rules & Procedures, with the following exceptions if in conflict:
(a) one arbitrator shall be chosen by JAMS; (b) each party to the arbitration
will pay its pro rata share of the expenses and fees of the arbitrator, unless
otherwise required to enforce this Section 4; and (c) arbitration may proceed in
the absence of any party if written notice (pursuant to the JAMS’ rules and
regulations) of the proceedings has been given to such party.  Each party shall
bear its own attorneys’ fees and expenses.  The parties agree to abide by all
decisions and awards rendered in such proceedings.  Such decisions and awards
rendered by the arbitrator shall be final and conclusive.  All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action in a court of competent
jurisdiction to enforce the Confidentiality and Non-Compete Agreement or any
other non-competition, non-solicitation, non-disparagement, confidentiality,
assignment of invention or other intellectual property related covenants
contained in any other agreement between Executive and the Company.

 

5.             At-Will Employment Relationship.  Executive’s employment with the
Company is at-will and not for any specified period and may be terminated at any
time, with or without Cause or advance notice, by either Executive or the
Company.  Any change to the at-will employment relationship must be by specific,
written agreement signed by Executive and an authorized representative of the
Company.  Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.

 

6.             General Provisions.

 

(a)           Successors and Assigns.  The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company or to any of its
Affiliates.  The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company to assume this Agreement.  Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

(b)           Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

6

--------------------------------------------------------------------------------


 

(c)           Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms. 
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and, therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.  Either party’s
failure to enforce any provision of this Agreement shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.

 

(d)           Governing Law and Venue.  This Agreement will be governed by and
construed in accordance with the laws of the United States and the Commonwealth
of Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to the conflicts of laws principles that
would result in the applicable of the laws of another jurisdiction.  Any suit
brought hereon shall be brought in the state or federal courts sitting in
Boston, Massachusetts, the parties hereby waiving any claim or defense that such
forum is not convenient or proper.  Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by Massachusetts law.

 

(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Executive at the most
recent address for Executive set forth in the Company’s personnel files and to
the Company at its principal place of business, or such other address as either
party may specify in writing.

 

(f)            Survival.  Sections 2 (“Severance”), 3 (“Condition to Severance
Obligations”), 4 (“Agreement to Arbitrate”) and 6 (“General Provisions”) of this
Agreement shall survive termination of Executive’s employment with the Company.

 

(g)           Entire Agreement.  This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 3 together constitute
the entire agreement between the parties in respect of the subject matter
contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, provided, however, that for the avoidance of doubt, all Other Arrangements
(as such Other Arrangements may be amended, modified or terminated from time to
time) shall remain in effect in accordance with their terms, subject to
Section 2(e) hereof.  This Agreement may be amended or modified only with the
written consent of Executive and an authorized representative of the Company. 
No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

7

--------------------------------------------------------------------------------


 

(h)           Code Section 409A.

 

(i)            The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)           Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
shall not be paid, or, in the case of installments, shall not commence payment,
until the 60th day following Executive’s Separation from Service (the “First
Payment Date”).  Any installment payments that would have been made to Executive
during the 60 day period immediately following Executive’s Separation from
Service but for the preceding sentence shall be paid to Executive on the First
Payment Date and the remaining payments shall be made as provided in this
Agreement.

 

(iii)          Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

 

(iv)          Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A.  Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

 

(i)            Consultation with Legal and Financial Advisors.  By executing
this Agreement, Executive acknowledges that this Agreement confers significant
legal rights, and may also involve the waiver of rights under other agreements;
that the Company has encouraged Executive to consult with Executive’s personal
legal and financial advisors; and that Executive has had adequate time to
consult with Executive’s advisors before executing this Agreement.

 

(j)            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ Robert Ward

 

 

 

 

Name:

Robert Ward

 

 

 

 

Title:

CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Gregory Williams

 

Gregory Williams

 

Chief Development Officer

 

30 June 2015

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this       day
of         ,     , between Gregory Williams (“Executive”), and Radius
Health, Inc., (the “Company”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of           ,      (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.             General Release of Claims by Executive.

 

(a)           Executive, on behalf of himself or herself and his or her
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Company and all predecessors, successors and
their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, creditors, agents
and representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as

 

A-1

--------------------------------------------------------------------------------


 

amended, 42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act,
as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil
Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the
Equal Pay Act, as amended, 29 U.S.C. Section 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and any
similar state or local law.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA;

 

(iv)          Claims for indemnity under the bylaws of the Company or its
affiliates, as provided for by law or under any applicable insurance policy with
respect to Executive’s liability as an employee, director or officer of the
Company pursuant to which Executive is covered as of the effective date of
Executive’s termination of employment with the Company and its subsidiaries;

 

(v)           Claims for payment under Section 2(a) or Section 2(b), as
applicable, of the Agreement; and

 

(vi)          Any rights that cannot be released as a matter of applicable law,
but only to the extent such rights may not be released under such applicable
law.

 

(b)           Executive acknowledges that this Release was presented to him or
her on the date indicated above and that Executive is entitled to have
[twenty-one (21)/forty-five (45)] days’ time in which to consider it.  Executive
further acknowledges that the Company has advised him or her that he or she is
waiving his or her rights under the ADEA, and that Executive should consult with
an attorney of his or her choice before signing this Release, and Executive has
had sufficient time to consider the terms of this Release.  Executive represents
and acknowledges that if Executive executes this Release before [twenty-one
(21)/forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.

 

(c)           Executive understands that after executing this Release, Executive
has the right to revoke it within seven (7) days after his or her execution of
it.  Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation

 

A-2

--------------------------------------------------------------------------------


 

period passes and Executive does not revoke the Release in writing.  Executive
understands that this Release may not be revoked after the seven (7) day
revocation period has passed.  Executive also understands that any revocation of
this Release must be made in writing and delivered to the Company at its
principal place of business within the seven (7) day period.

 

(d)           Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above.  Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is [30/60] days
following the date of Executive’s termination of employment.

 

2.             No Assignment.  Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Executive may have against the Company Releasees.  Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.

 

3.             Severability.  In the event any provision of this Release is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

4.             Interpretation; Construction.  The headings set forth in this
Release are for convenience only and shall not be used in interpreting this
Agreement.  This Release has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms. 
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Release and have it reviewed by legal counsel, if desired,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release.  Either party’s failure to enforce any
provision of this Release shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Release.

 

5.             Governing Law and Venue.  This Release will be governed by and
construed in accordance with the laws of the United States and the Commonwealth
of Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to the conflicts of laws principles that
would result in the applicable of the laws of another jurisdiction.  Any suit
brought hereon shall be brought in the state or federal courts sitting in
Boston, Massachusetts, the parties hereby waiving any claim or defense that such
forum is not convenient or proper.  Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by Massachusetts law.

 

A-3

--------------------------------------------------------------------------------


 

6.             Entire Agreement.  This Release and the Agreement constitute the
entire agreement of the Parties in respect of the subject matter contained
herein and therein and supersede all prior or simultaneous representations,
discussions, negotiations and agreements, whether written or oral.  This Release
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

7.             Counterparts.  This Release may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

 

RADIUS HEALTH, INC.

 

 

 

 

Dated:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

Dated:

 

 

 

 

Gregory Williams

 

A-5

--------------------------------------------------------------------------------